            Case 3:19-cr-00083-M Document 231 Filed 07/10/20                     Page 1 of 2 PageID 1884




                                                        Dallas Division




                  Ruel M Hamilton
                                                                                    3:19-CR-083-M




                                                                      1306
           1100 Commerce Street, Dallas, TX 75242




           U.S. Magistrate Judge Renee Harris Toliver                7/17/2020                 1:00 PM




Motion Hearing




    Magistrate Judge Renee Harris Toliver

                                                                                              7/10/2020

    s/A. Lowe
Case 3:19-cr-00083-M Document 231 Filed 07/10/20   Page 2 of 2 PageID 1885
